t c memo united_states tax_court yrc regional transport inc and subsidiaries f k a usf corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date howard j levine richard alan levine and libin zhang for petitioner deborah h delgado and r scott shieldes for respondent memorandum opinion kerrigan judge this case is before the court on petitioner’s motion for summary_judgment filed under rule upon the question of whether the tax_court has jurisdiction over a duplicate refund made to petitioner respondent objects to the motion on date respondent issued petitioner a notice_of_deficiency increasing petitioner’s tax_liability by dollar_figure for tax_year in respondent’s amended answer respondent asserts that petitioner’s deficiency should be increased to dollar_figure disallowing fully a dollar_figure refund issued to petitioner on date regarding the motion for summary_judgment petitioner disputes only respondent’s characterization of the date refund as a rebate refund unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background the following facts are not in dispute petitioner’s principal_place_of_business was in kansas when it filed the petition in date petitioner was acquired by yrc worldwide inc subsidiaries yrc worldwide yrc worldwide reported a net_operating_loss on its form_1120 u s_corporation income_tax return its consolidated_return for tax_year yrc the new deficiency represents an increase of dollar_figure from the dollar_figure deficiency determined in the notice_of_deficiency worldwide carried back a portion of that net_operating_loss to tax_year for petitioner in petitioner was known as usfreightways corp subsidiaries on date yrc worldwide filed a form_1139 corporation application_for tentative refund requesting a dollar_figure tentative refund for petitioner’s tax_year attributable to yrc worldwide’s net_operating_loss_carryback on date respondent issued to petitioner a dollar_figure refund check of which dollar_figure was a tentative refund of corporate_income_tax for petitioner’s tax_year and dollar_figure was net overpayment interest petitioner received and deposited this refund check the parties agree that the date refund was a rebate refund within the definition of sec_6211 at a time not apparent from the record respondent processed the form_1139 a second time on date respondent issued to petitioner a dollar_figure refund check of which dollar_figure was a tentative refund of corporate_income_tax for petitioner’s tax_year and dollar_figure was net overpayment interest petitioner received and deposited this refund check since petitioner has also been known as usf corp subsidiaries yrc worldwide also filed two forms requesting tentative refunds of dollar_figure and dollar_figure for subsidiaries yellow corp subsidiaries and roadway express respectively neither petitioner nor yrc worldwide filed an independent claim for petitioner’s tax_year that would have resulted in the two tax_refund payments of dollar_figure plus interest issued to petitioner on date and date at a time not apparent from the record respondent decreased yrc worldwide’s net_operating_loss for tax_year because of this decrease respondent determined that dollar_figure of yrc worldwide’s net_operating_loss_carryback as attributed to petitioner’s tax_year should be disallowed in the notice_of_deficiency respondent determined that this disallowance resulted in a deficiency of dollar_figure for petitioner’s tax_year in the amended answer however respondent requests that petitioner’s deficiency for tax_year be increased from dollar_figure to dollar_figure so as to disallow the double nol deduction that arises from a duplicate processing of a tentative refund i summary_judgment discussion summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party in this case petitioner to demonstrate that there is no genuine dispute as to any material fact and that he or she is entitled to judgment as a matter of law 116_tc_73 in considering a motion for summary_judgment we view evidence in the light most favorable to the nonmoving party 100_tc_32 the nonmoving party may not rest upon the mere allegations or denials of his or her pleading but must set forth specific facts showing there is a genuine dispute for trial sundstrand corp v commissioner t c pincite respondent has failed to show that there is a genuine dispute for trial as discussed below respondent contends merely that the second processing was sufficient to render the date refund a rebate refund consequently we conclude there is no dispute as to any material fact and that a decision may be rendered as a matter of law ii rebate refunds and nonrebate refunds the internal_revenue_code recognizes two types of refunds rebate and nonrebate 49_f3d_340 7th cir aff’g 839_fsupp_1321 c d ill acme steel co v commissioner t c memo slip op pincite rebate refunds are issued on the basis of a substantive recalculation of a taxpayer’s tax_liability eg the amount of tax due is less than the tax_shown_on_the_return acme steel co v commissioner slip op pincite see sec_6211 if the recalculation of tax_liability is correct the taxpayer may retain the refund however if the recalculation of tax_liability is incorrect the commissioner must recover the erroneous refund acme steel co v commissioner slip op pincite rebate refunds issued in error may be recovered through the deficiency procedures of sections or an action for recovery_of an erroneous refund under sec_7405 id nonrebate refunds on the other hand bear no relation to a recalculation of tax_liability and they are often issued to taxpayers because of clerical or computer errors id slip op pincite see also o’bryant f 3d pincite examples of nonrebate refunds include those issued because the commissioner credited a taxpayer’s payment twice or because the commissioner applied a payment to the wrong tax_year acme steel co v commissioner slip op pincite o’bryant dealt with a nonrebate refund in o’bryant f 3d pincite the court_of_appeals for the seventh circuit held that the refund at issue was a nonrebate refund because it was paid_by reason of an accounting error by the commissioner the refund in that case was caused by the commissioner’s crediting a payment twice to the taxpayers’ account o’bryant f_supp pincite in making its decision the court_of_appeals emphasized the fundamental difference in character between rebate and nonrebate refunds refunds issued by the commissioner by accident are nonrebate refunds while rebate refunds are issued because of the taxpayer’s tax_liability o’bryant f 3d pincite see also 63_f3d_83 n 1st cir the commissioner may recover a nonrebate refund only under sec_7405 or under administrative collection procedures if those are available clark f 3d pincite acme steel co v commissioner slip op pincite clayton v commissioner tcmemo_1997_327 slip op pincite aff’d without published opinion 181_f3d_79 1st cir the deficiency procedures are not available to the commissioner to recover nonrebate refunds because of the definition of deficiency in sec_6211 acme steel co v commissioner slip op pincite sec_6211 provides that a deficiency is the amount by which the tax actually imposed exceeds-- sec_7405 authorizes the united_states to recover erroneous nonrebate refunds pursuant to a civil suit but such a suit ordinarily must be filed within two years after the making of the refund sec_6532 see also clayton v commissioner tcmemo_1997_327 slip op pincite aff’d without published opinion 181_f3d_79 1st cir the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in lesinski v commissioner tcmemo_1997_234 we held that we do not have jurisdiction over nonrebate refunds see also acme steel co v commissioner slip op pincite iii the date refund the parties agree that there is no dispute as to whether the date refund was a duplicate tentative refund of corporate_income_tax for petitioner’s tax_year they dispute only whether the second processing that occurred was sufficient to render the date refund a rebate refund the issue is whether the date refund was issued to petitioner on the basis of a substantive recalculation of tax_liability making it a rebate refund or because of clerical or computer errors making it a nonrebate refund for the reasons discussed below we find that a clerical_error occurred rather than a substantive recalculation of petitioner’s tax_liability as discussed above the parties agree that the date refund was a rebate refund the date refund was made close to days from the date on which yrc worldwide filed the form_1139 for petitioner see sec_6411 within days after the date of the application_for a tentative_carryback_adjustment the secretary shall make a limited examination of the application and shall make a refund if appropriate within that 90-day period see also 78_tc_100 holding that a refund may still be a rebate refund even if the commissioner issued it more than days from the date of the application on the date refund check respondent wrote to signify tax_year and int big_number respondent has provided two documents that clarify what happened during the second processing first respondent provided a declaration by the lead revenue_agent assigned to the corporate_income_tax examination of yrc worldwide and its subsidiaries the declaration included a copy of yrc worldwide’s form_1139 for petitioner on the copy of the form_1139 the lead revenue_agent wrote per michele irs stated over a month mo ago that the refund is being paid however the refund not sic received transcript reflects pending payment pincite the lead revenue_agent was referring to michele legg to whom yrc worldwide gave a power_of_attorney second respondent provided a form_3753 manual refund posting voucher that an internal_revenue_service irs employee completed on date the manual refund posting voucher is for a refund of dollar_figure to be issued to petitioner of which dollar_figure is principal and dollar_figure is interest on the form the irs employee wrote 5330-po under form number under reason she checked tentative carry back and other 42nd day is past under evidence of credit condition she checked transcript of account we note that the internal_revenue_manual acknowledges that manual refunds have potential for erroneous duplicate refunds internal_revenue_manual irm pt date see also id pt date noting that m anual refund is exception sic processing and has a greater margin for error these documents show that respondent did not substantively recalculate petitioner’s tax_liability for tax_year respondent’s transcripts for petitioner’s tax_year also show that respondent did not substantively recalculate petitioner’s tax_liability a form_4340 certificate of assessments payments and other specified matters for petitioner’s tax_year states as follows explanation of transactions prior tax abated interest due taxpayer refund cancelled refund check refund interest correction interest due taxpayer refund interest due taxpayer assessment other debts reversal big_number big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number date an official irs non-master-file transcript for petitioner’s tax_year shows the same activity occurring in the same manner thus the record does not reflect that the date refund was the result of a substantive recalculation of tax_liability the difference in the refund amounts is attributed to accrued interest the record convinces us that the date refund was a clerical_error the manual refund posting voucher shows that an irs employee manually issued the second refund using a form 5330-po and based the refund on petitioner’s transcript of account we note that neither petitioner’s tax_liability for tax_year nor the amount of tentative carryback refund requested changed between date when the first refund was issued and date on the manual refund posting voucher the irs employee wrote that the relevant form number was 5330-po likewise on the date refund check respondent wrote f5330 form_5330 return of excise_taxes related to employee_benefits plans deals with excise_taxes and not tentative carryback refunds consequently we hold that the date refund was a nonrebate refund respondent may not use this deficiency procedure to recover the date refund see acme steel co v commissioner slip op pincite lesinski v commissioner slip op pincite respondent may pursue recovery under sec_7405 in a district_court or under administrative collection procedures if either of those is available see clayton v commissioner slip op pincite lesinski v commissioner slip op pincite we will grant petitioner’s motion for summary_judgment the record reflects that this discrepancy confused petitioner in a memorandum to petitioner’s file dated date ms legg stated that they thought at first that the date refund check was related to the form_1139 but that upon further review the coding on the check convinced them that the refund check was related to excise_tax ms legg was not sure who filed a form_5330 to request an excise_tax refund any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
